—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Friedman, J.), rendered March 27, 1995, convicting him of grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
During the third round of jury selection in this case, the People made a challenge under Batson v Kentucky (476 US 79), claiming that the defense counsel had established a pattern of challenging and striking people of Hispanic origin from the jury. The defendant does not challenge the court’s finding that the People had established a prima facie showing of discrimination, but argues solely that the Supreme Court’s finding that his explanations had been pretextual was erroneous.
Contrary to the defendant’s contention, the Supreme Court did not err in disallowing one of his peremptory challenges during jury selection as being discriminatory in violation of Batson v Kentucky (supra). The record amply supports the trial court’s finding of pretext inasmuch as the defense counsel’s proffered reasons for challenging the juror at issue were either not applied to other jurors having also previously served as jurors in criminal cases where a verdict had been reached (see, People v Richie, 217 AD2d 84, 89), or were purely intuitive and based upon the subjective impressions of counsel rather than upon any facts adduced during voir dire (see, People v Richie, supra; People v Townsend, 234 AD2d 487; People v Jupiter, 210 AD2d 431, 434; see also, People v Donawa, 235 AD2d 489). Miller, J. P., Joy, Goldstein and Florio, JJ., concur.